[Cite as State v. Chaffins, 2012-Ohio-4011.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PUTNAM COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 12-12-05

        v.

JOHN MATTHEW CHAFFINS,                                    OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Putnam County Common Pleas Court
                            Trial Court No. 2011 CR 77

                                      Judgment Affirmed

                           Date of Decision: September 4, 2012




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Todd C. Schroeder for Appellee
Case No. 12-12-05


WILLAMOWSKI, J.

       {¶1} Defendant-appellant John M. Chaffins (“Chaffins”) brings this appeal

from the judgment of the Court of Common Pleas of Putnam County. The trial

court found Chaffins guilty of one count of robbery and sentenced him to eight

years in prison. For the reasons set forth below, the judgment is affirmed.

       {¶2} On September 9, 2011, Bob’s Carry Out was robbed. The Putnam

County Grand Jury on October 11, 2011, indicted Chaffins on one count of

robbery for the crime. Chaffins entered a plea of not guilty to the indictment on

October 24, 2011. A jury trial was held on January 9, 2012. The jury returned a

verdict of guilty. On January 13, 2012, the trial court sentenced Chaffins to a term

of eight years in prison. Chaffins appeals from this judgment and raises the

following assignments of error.

                           First Assignment of Error

       The trial court erred in sentencing [Chaffins] to a mandatory
       term of imprisonment for eight years to the Ohio Department of
       Rehabilitation and Correction.

                          Second Assignment of Error

       [Chaffin’s] conviction was against the manifest weight of the
       evidence and [Chaffin’s] conviction lacked sufficient evidence as
       to all elements of the offense.

                           Third Assignment of Error

       [Chaffins] was denied the effective assistance of counsel.


                                        -2-
Case No. 12-12-05


In the interest of clarity, the assignments of error will be addressed out of order.

       {¶3} In the second assignment of error, Chaffins alleges that his conviction

was not supported by sufficient evidence and was against the manifest weight of

the evidence. When determining whether there is sufficient evidence to support a

conviction, “[t]he relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” State v. Jenks,

61 Ohio St.3d 259, 574 (1991), ¶ 2 of the syllabus.

       {¶4} Here, the testimony was as follows.           Nancy Dotson (“Dotson”)

testified that she was working at Bob’s Carry Out on September 9, 2011. Tr. 205.

Around 11:00 p.m., two men dressed all in black with black nylon over their faces

walked in through the exit of the drive-thru. Id. One backed her away from the

register while the other opened it. Tr. 206. The one at the register had a tire iron

and threatened her with it. Id. After removing more than $500 from the register,

the two men ran out the exit and the police were called. Tr. 209-10.

       {¶5} Dan Groff (“Groff”) was also working at Bob’s Carry Out that night.

Tr. 224. He witnessed the whole robbery. Tr. 224. Groff testified that the two

criminals ran out the exit into the dark carrying the tire iron. Tr. 228.

       {¶6} Leipsic Police Officer Kyle Stechschulte (“Stechschulte”) testified

that he came to the scene with his canine. Tr. 242. Stechschulte testified that the


                                          -3-
Case No. 12-12-05


dog traced the ground disturbance from the carry out to 202 E. Elm Street. Id. At

that location, the dog lost the track, so it was presumed the robbers drove away.

Id.

      {¶7} Don Harter (“Harter”) testified that he owned the home at 202 E. Elm

Street. Tr. 247. On September 9, 2011, shortly after 11:00 p.m., Harter heard a

loud car door slam in front of his home. Id. The next day, Harter found a red

flashlight and a tire iron in his yard. Tr. 248. The items were not there the

previous evening. Id. He then contacted the police because he had heard about

the robbery. Tr. 249.

      {¶8} Continental Police Chief Arnie Hardy (“Hardy”) testified that he was

called to the scene of a robbery at Bob’s Carry Out on September 9, 2011. Tr.

162. The next day he responded to a call at Harter’s home. Tr. 163. There he

claimed the red flashlight and the tire iron as evidence. Tr. 164. On September

15, 2011, Hardy went to a field off of County Road 209 where black clothing had

been found abandoned in a field. Tr. 167. The clothing consisted of black

sweatpants, a black hooded sweatshirt, a black nylon “dew rag,” and black gloves

with striping. Tr. 169. This field was within walking distance of both Newsome’s

mothers home and the home of Jeff and Amanda Weible. State’s Exhibits 21 and

22.




                                       -4-
Case No. 12-12-05


       {¶9} Stacy Brooks (“Brooks”) was dating Josh Newsome (“Newsome”) at

the time. Tr. 254. She knew Chaffin as he was a friend of Newsome. Id.

Newsome is the alleged co-defendant in the robbery at issue. On the evening of

the robbery, Brooks overheard Chaffin say that he was going to get money that

evening. Tr. 258. Newsome and Chaffin left her apartment in Defiance that

evening dressed all in black and wearing “dew rags.” Tr. 261. She saw Chaffin

carrying a red flashlight when he left. Tr. 262. The next day, Newsome returned

to her apartment and hid some money in the microwave.            Tr. 267.   Brooks

identified the clothing found in the field as being the items worn by Chaffin and

Newsome when they left her apartment on September 9, 2011. Tr. 271.

       {¶10} Lynda Eveleth is a scientist that works for the Bureau of Criminal

Investigation and Identification. She testified that she tested the “dew rags” sent

to her for DNA evidence. The DNA found on one of the dew rags belonged to

Chaffin. Tr. 285. The DNA found on the second dew rag belonged to Newsome.

Tr. 289.

       {¶11} Alex Recker (“Recker”) was a cell mate of Chaffin while he was

awaiting trial. Recker testified that Chaffin told him that the original plan was to

rob a carry out in Defiance, but it was too busy, so Chaffin and Newsome went to

Continental and robbed Bob’s Carry Out instead. Tr. 309. Recker also testified

that Chaffin told him that Newsome’s sister drove them to the carry out and


                                        -5-
Case No. 12-12-05


dropped them off behind it. Tr. 310. Chaffin and Newsome then entered the

carryout where Newsome threatened the clerk with a tire iron and emptied the

register. Id. Chaffin and Newsome then ran out the back and went to be picked

up by the sister. Id. Later, Chaffin and Newsome were afraid they would be

caught so they dropped the clothes in a field and ran away. Tr. 311. Candace

Bigelow, an acquaintance of Chaffin’s, testified that Chaffin had told her before

the trial that he was nervous about having told Recker his secrets. Tr. 325.

       {¶12} Amanda Weible (“Amanda”) testified that Chaffin was a friend of

her and her husband. On September 10, 2011, Amanda awoke to find that Chaffin

had slept on her couch the previous night. Tr. 338. Chaffin had then suggested

they go to breakfast and had paid for the food with a “wad” of cash. Tr. 340.

       {¶13} Jeff Weible (“Jeff”) testified that he is married to Amanda and that

Chaffin was a friend. Jeff also testified that Chaffin arrived at his house shortly

after midnight on September 10, 2011. Tr. 347. Chaffin asked to spend the night

on the couch and he agreed. Id. Chaffin was still there when he left for work the

next morning.    Id.   Jeff also testified that he and Chaffin had spoken about

Chaffin’s lack of financial resources. Tr. 349. Jeff had even offered to pay

Chaffin to do odd jobs around his farm so that Chaffin would have some money.

Id.




                                        -6-
Case No. 12-12-05


       {¶14} Viewing this evidence in a light most favorable to the prosecution

there is sufficient evident to support the conviction. There was testimony that

Chaffin had admitted to committing the robbery. There was also testimony that

before the robbery, Chaffin said he was going to get money and that he was

dressed all in black when he left that evening. The next day he suddenly has

money. Clothing matching that worn by the robbers was found abandoned in a

field and had Chaffin’s DNA. Based upon Chaffin’s statements against interest

and the other evidence, the evidence was clearly sufficient to support the

conviction.

       {¶15} The next question is whether the conviction is against the manifest

weight of the evidence.     Unlike sufficiency of the evidence, the question of

manifest weight of the evidence does not view the evidence in a light most

favorable to the prosecution.

       Weight of the evidence concerns “the inclination of the greater
       amount of credible evidence, offered in a trial to support one side
       of the issue rather than the other. It indicates clearly to the jury
       that the party having the burden of proof will be entitled to their
       verdict, if, on weighing the evidence in their minds, they shall
       find the greater amount of credible evidence sustains the issue
       which is to be established before them. Weight is not a question
       of mathematics, but depends on its effect in inducing belief.”

State v. Thompkins (1997), 78 Ohio St.3d 380, 387, 678 N.E.2d 514 (citing Black’s

Law Dictionary (6 Ed.1990) 1594). A new trial should be granted only in the

exceptional case in which the evidence weighs heavily against conviction. Id.

                                       -7-
Case No. 12-12-05


Although the appellate court acts as a thirteenth juror, it still must give due

deference to the findings made by the jury.

      The fact-finder, being the jury, occupies a superior position in
      determining credibility. The fact-finder can hear and see as well
      as observe the body language, evaluate voice inflections, observe
      hand gestures, perceive the interplay between the witness and
      the examiner, and watch the witness’ reaction to exhibits and the
      like. Determining credibility from a sterile transcript is a
      Herculean endeavor. A reviewing court must, therefore, accord
      due deference to the credibility determinations made by the fact-
      finder.

State v. Thompson (1998), 127 Ohio App.3d 511, 529, 713 N.E.2d 456.

      {¶16} In this case, the evidence, as set forth above, does not weigh heavily

against conviction.    The circumstantial evidence indicates that Chaffin and

Newsome robbed Bob’s Carry Out. In addition, Chaffin confessed his involvement

to Recker while awaiting trial. Thus, the conviction is not against the manifest

weight of the evidence. The second assignment of error is overruled.

      {¶17} In the first assignment of error, Chaffin argues that the trial court

erred by sentencing him to a mandatory term of eight years in prison. Chaffin

argues that the trial court erred in sentencing him to a mandatory term of

imprisonment rather than a stated term when prison is mandatory.

      “Mandatory prison term” means any of the following:

      (1) Subject to division (X)(2) of this section, the term in prison
      that must be imposed for the offenses or circumstances set forth
      in divisions (F)(1) to (8) or (F)(12) to (18) of section 2929.13 and
      division (B) of section 2929.14 of the Revised Code. Except as

                                        -8-
Case No. 12-12-05


       provided in sections 2925.02, 2925.03, 2925.04, 2925.05, and
       2925.11 of the Revised Code, unless the maximum or another
       specific term is required under section 2929.14 or 2929.142 of
       the Revised Code, a mandatory prison term described in this
       division may be any prison term authorized for the level of
       offense.

R.C. 2929.01(X). This court has previously interpreted a mandatory sentence to

mean that if prison is mandatory, any sentence imposed within the range of

sentences is mandatory. State v. Thomas, 3d Dist. No. 1-04-88, 2005-Ohio-4616.

Here, the trial court was required to impose a prison term due to Chaffin’s prior

record.   R.C. 2929.13(F)(6).       The prison term of eight years was within the

statutory range. R.C. 2929.14. Thus, based upon the logic set forth by this court

in Thomas, the trial court did not err in imposing a mandatory prison term. The

term it chose was eight years, which was within the statutory range. The first

assignment of error is overruled.

       {¶18} Finally, Chaffins argues in his third assignment of error that he was

denied effective assistance of counsel. “Reversal of convictions on ineffective

assistance requires the defendant to show ‘first that counsel's performance was

deficient and, second that the deficient performance prejudiced the defense so as

to deprive the defendant of a fair trial.’” State v. Cassano, 96 Ohio St.3d 94,

2002-Ohio-3751, ¶ 105, 772 N.E.2d 81. The defendant must show that there was a

reasonable probability that but for counsel’s error, the result of the trial would



                                          -9-
Case No. 12-12-05


have been different. Id. at ¶ 108. State v. Baughman, 3d Dist. No. 1-10-34, 2010-

Ohio-4951.

       {¶19} Here, Chaffin claims that his trial counsel was ineffective because

counsel failed to file any motions. Chaffin specifically argues that counsel should

have investigated whether there were any deals between Recker and the State for

its testimony. However, Chaffin points to no evidence that any such deal existed.

In addition, Recker was questioned about any consideration for his testimony by

both Chaffin’s counsel and the State. Recker maintained that he had no deal and

that he was granted judicial release prior to telling the State about his conversation

with Chaffin. The record does not indicate that the outcome would have been

different if trial counsel had filed any pretrial motions. Thus, counsel was not

ineffective and the third assignment of error is overruled.

       {¶20} Having found no error prejudicial to Chaffin, the judgment of the

Court of Common Pleas of Putnam County is affirmed.

                                                                 Judgment Affirmed

SHAW, P.J. and ROGERS, J., concur.

/jlr




                                        -10-